Citation Nr: 0820425	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-20 301A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to recognition as the veteran's 
surviving spouse for purposes of receiving Department of 
Veterans Affairs death benefits.

2.  Whether the appellant may be recognized as the surviving 
spouse of the veteran for the purposes of receiving VA death 
benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and friend


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from April 1941 to December 
1941 and from August 1942 to October 1963.  He died in 
February 1998.  The appellant is seeking recognition as the 
surviving spouse of the veteran.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

By history, in May 1998, the RO denied the appellant's claim 
for payment of death benefits.  The appellant did not appeal; 
thus, the claim became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104.  In June 2003, the appellant filed an 
informal claim to reopen the matter.  Although the RO 
adjudicated the issue on the merits in August 2003, the Board 
is required to determine whether new and material evidence 
has been presented when a claim has been previously 
disallowed based upon the same factual basis.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Thus, the issue 
on appeal is as stated on the title page.

This case was previously before the Board in April 2007 and 
remanded for additional development and readjudicaiton.



FINDINGS OF FACT

1.  A claim for entitlement to death benefits as the 
surviving spouse of the veteran was denied by the RO in May 
1998.  This determination was not appealed and thus is final.

2.  The evidence received since the May 1998 RO decision is 
new and raises a reasonable possibility of substantiating the 
underlying claim and therefore is material evidence.  

3.  The veteran and the appellant were married in August 
1997.

4.  The veteran died in February 1998.

5.  The appellant contends that she and the veteran 
maintained a common-law marriage prior the their ceremonial 
marriage in August 1997.

6.  The State of New Jersey does not recognize common law 
marriage.

7.  The appellant did not enter into the purported common law 
marriage without knowledge of a legal impediment to such 
marriage.

8.  The attempted common law marriage of the appellant and 
the veteran may not be deemed valid, for VA purposes. 


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the appellant's claim of entitlement to recognition as the 
surviving spouse of the veteran.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

2.  The appellant is not entitled to recognition as the 
surviving spouse of the veteran for the purpose of receiving 
VA death benefits.  38 U.S.C.A. §§ 101(3), 103, 5107 (West 
2002); 38 C.F.R. §§ 3.50, 3.52, 3.53, 3.205 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations 

Applicable law and regulations provide that if new and 
material evidence has been presented or secured with respect 
to a claim, which has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2006); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The appellant's request to reopen her claim was filed 
in 2003, so the amended regulatory provisions governing new 
and material evidence are applicable.  Consequently, the 
appeal will be decided under the current version of section 
3.156(a), as is outlined in the decision below. 

By regulation, "new" evidence means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, related to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence cannot be cumulative or redundant.  Id.  
Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated that, in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, which means, in this case, since the May 1998 
RO decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

The unappealed rating decision in May 1998 denied the 
appellant's claim for death benefits, on the basis that she 
was not recognized as the surviving spouse of the veteran for 
VA purposes based on findings that she had been married to 
the veteran for less than a year.  The evidence of record at 
the time of the May 1998 rating decision consisted of a copy 
of a marriage certificate and a copy of the veteran's death 
certificate.  According to their marriage certificate, the 
appellant and the veteran were married in August 1997.  
According to the veteran's death certificate he died in 
February 1998.

Since the May 1998 RO decision, new and material evidence has 
been submitted.  Of record are various written statements 
submitted by the appellant asserting that she lived with the 
veteran in a common law marriage for several years prior to 
their ceremonial marriage in August 1997.  She also submitted 
supporting statements from friends in the community attesting 
to the fact that the appellant had lived with and had taken 
care of the veteran since 1996.  As such, the evidence is 
new, in the sense that it was not of record when the RO 
denied the claim and it is material, particularly given that 
when determining the issue of whether the additional evidence 
submitted is new and material, a question of law, the 
credibility of the evidence must be presumed.  Here the 
evidence is material because it addresses the fundamental 
requirements for recognition as a surviving spouse-namely, 
evidence of a valid marriage of at least one year or more, 
thus addressing the primary reason the RO previously denied 
the claim.  

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
appellant would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the RO's May 2007 
notice to the appellant was in substantial compliance with 
the recent decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which addressed the appropriate VCAA notice to be 
provided in requests to reopen previously denied claims.  The 
Court found that VA must notify a claimant of the evidence 
and information needed to reopen the claim, as well as the 
evidence and information needed to establish entitlement to 
the underlying claims.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish entitlement to the underlying claim in the previous 
denial.  Such notice to the appellant is essential, since the 
question of materiality depends upon the basis on which the 
prior denial was made, and the failure to notify a claimant 
of what would constitute material evidence would be 
prejudicial to the claimant.

The RO has adequately advised the appellant as to the basis 
for the previous denial and the necessary evidence to reopen 
her claim and obtain benefits.  Also, the appellant has 
provided arguments addressing her claim on the merits.  
Therefore, given that she had adequate notice of the 
applicable regulations, she is not prejudiced by the Board's 
review of the merits of the claim at this time.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Surviving Spouse

VA death benefits may be paid to a surviving spouse who was 
married to the veteran: (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage. 38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002); 38 
C.F.R. §3.54 (2007).

A surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death.  38 C.F.R. § 3.50(b) (2007).  For VA 
benefits purposes, a marriage means a marriage valid under 
the law of the place where the parties resided at the time of 
the marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 
103(c) (West 2002); 38 C.F.R. § 3.1(j) (2007).  The appellant 
has the burden to establish her status as claimant.  Sandoval 
v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).

In a case involving a common-law marriage, there must be 
proof of a common-law marriage for the purpose of receiving 
VA benefits. Supporting evidence of common law marriage 
should include affidavits or certified statements of one or 
both of the parties to the marriage, if living, setting forth 
all of the facts and circumstances concerning the alleged 
marriage, such as the agreement between the parties at the 
beginning of their cohabitation, the period of cohabitation, 
places and dates of residences, and whether children were 
born as the result of the relationship.  38 C.F.R. § 3.205(a) 
(2007).

Where an attempted marriage is invalid by reason of legal 
impediment, VA laws allows for certain attempted marriages to 
be nevertheless "deemed valid" if certain legal 
requirements are met.  Basically, such an attempted marriage 
will be "deemed valid" if: (a) the attempted marriage 
occurred one year or more before the veteran died; and (b) 
the claimant entered into the marriage without knowledge of 
the impediment; and (c) the claimant cohabited with the 
veteran continuously from the date of the attempted marriage 
until his death; and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  38 U.S.C.A. § 103(a) (West 2002); 38 C.F.R. 
§ 3.52 (2007).

The term "legal impediment" was interpreted in an opinion 
of the Office of the General Counsel of VA, VAOPGCPREC 58-91, 
to include the requirement of a marriage ceremony by a 
jurisdiction which does not recognize common-law marriages.  
The Court has issued pertinent directives in this regard in 
Colon v. Brown, 9 Vet. App. 104 (1996).  Specifically, in a 
case such as here, the appellant must be given an opportunity 
to submit a signed statement pursuant to 38 C.F.R. 
§ 3.205(c), indicating that she had no knowledge of an 
impediment to the marriage.  The Court indicated that if the 
appellant was unaware of the impediment, then an otherwise 
invalid common-law marriage could be deemed valid.

The appellant contends, in essence, that she is the veteran's 
surviving spouse for the purpose of entitlement to VA 
benefits.  The basic facts of this case are not contested.  
Here, the appellant and veteran were married August 2, 1997.  
The veteran died on February [redacted], 1998.  She states that she 
and the veteran resided in New Jersey in the years prior to 
his death and presented themselves to the community at large 
as a married couple.  Pertinent to this claim is the fact 
that the State of New Jersey does not recognize common law 
marriages.  Thus, the appellant can only establish her status 
as a surviving spouse through a "deemed" valid marriage 
based on her claim of a common-law marriage to the veteran.

In statements submitted in support of her claim, she 
indicated first meeting the veteran in 1994 and that for 
"all practical purposes" they began co-habitating following 
his cancer diagnosis in 1996.  They were officially married 
in August 1997.  She stated that she cared for him daily for 
over a year before his death in 1998.  The appellant also 
indicated that she was married prior to her marriage to the 
veteran and that this marriage was terminated by the death of 
her first spouse in 1990.  The claims file contains a copy of 
her first husband's death certificate which shows they were 
living in New Jersey when he died.  The Board finds that 
having previously been legally married and living in New 
Jersey, it was more than likely that the appellant knew that 
in order for her to marry the veteran she needed to formally 
do so under New Jersey state law.

The appellant also submitted various statements from friends 
in the community which attest to the fact that the appellant 
had lived with and had taken care of the veteran since 1996.  
One particular statement indicated the appellant and veteran 
lived together as husband and wife since 1994 before the 
cancer diagnosis, but later in the same statement noted that 
the appellant and veteran had been known as husband and wife 
since 1995.  While these statements generally establish that 
the appellant lived with the veteran prior to 1997, they do 
not necessarily show that at that time the appellant and 
veteran had mutually agreed to enter into a common law, that 
they held themselves out to the community as husband and 
wife, or that the community generally accepted them as being 
husband and wife.

During her RO hearing in October 2006, the appellant 
testified about how she met the veteran and her relationship 
as his common law wife.  She testified that they lived 
together for at least two years prior to his death.  She also 
testified that they intended to marry sooner but that his ill 
health delayed the marriage.  In a subsequent statement dated 
in January 2007 the appellant acknowledged that during the 
period that she and the veteran were not lawfully married, he 
was very ill and their plans for marriage had been curtailed 
as a result.  She stated that she knew personally that they 
would have to marry before living together but that it did 
not happen as she focused solely on his care.  Again the 
Board finds that this statement indicates that the appellant 
knew she was not legally married to the veteran prior to 
1997.  

By letter dated in May 2007, the RO asked the appellant to 
submit information such as bank statements, bills, and credit 
card accounts indicating status of a husband and wife 
relationship between herself and the veteran.  The appellant 
was nonresponsive in this regard, in that she only submitted 
a blank check from a bank account that she and the veteran 
had established some time after the ceremonial marriage in 
1997.  She has not otherwise provided official documentation 
showing that the veteran held the appellant out as his wife 
or that they ever entered into an arrangement similar to 
marriage.  

Given the foregoing, the Board finds that the preponderance 
of the evidence shows that the appellant was aware of the 
legal impediment against a common-law marriage and the 
requirement for a legal ceremony to be considered as married.  
As such, her relationship with the veteran prior to their 
ceremonial marriage in 1997 may not be a "deemed valid 
marriage" under 38 C.F.R. § 3.52 or any other law or 
regulation.  

Under these circumstances, the appellant may not be 
recognized as the veteran's surviving spouse for purposes of 
VA benefits.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In a May 2007 letter the RO informed the appellant of its 
duty to assist her in substantiating her claim under the 
VCAA, and the effect of this duty upon her claim.  

The Board finds that the contents of the above letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She has been advised to submit 
all evidence and information in her possession and requested 
to provide additional details that may be capable of 
establishing a common law marriage to the veteran.  She has 
further been informed of what types of evidence is acceptable 
to establish such a marriage.  The notice provided during the 
appeal period is such that a reasonable person could be 
expected to understand what types of evidence and/or 
information is necessary to substantiate the claim.  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  

In addition, it appears that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims file, and that she 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for a fair 
disposition of this appeal.  There is no reasonable 
possibility that any further assistance to the appellant by 
VA would be capable of substantiating her claim.  It is 
therefore the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  The Board also finds that the letter meets the 
specificity required under Kent supra, as the appellant was 
advised of the exact reason for the previous denial and the 
evidence needed to reopen the claim.  Accordingly, the Board 
finds that VA met its duty to notify the appellant of her 
rights and responsibilities under the VCAA.

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since the claim has 
been appealed and is being denied herein, such other issues 
are moot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue on appeal is 
required to comply with the duties to notify and assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to recognition as the surviving spouse 
of the veteran; to this extent only, the appeal is granted.

The appellant may not be recognized as the surviving spouse 
of the veteran for the purposes of receiving VA death 
benefits; in this regard, the appeal is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


